Citation Nr: 0728653	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In May 2006, the veteran was afforded a hearing before a 
Decision Review Officer at the Columbia, RO.  A transcript of 
this hearing is of record.

The veteran also testified at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of this hearing is also of record.  


REMAND

At the videoconference before the undersigned, the veteran 
alleged that service medical records prepared during his 
service in Vietnam were not of record.  The Board's review of 
the claims folder has disclosed that no service medical 
records are of record, although the rating decisions on 
appeal, the Statement of the Case and the Supplemental 
Statement of the Case all indicate that service medical 
records were of record.

The Board also notes that although a VA medical opinion 
addressing whether the veteran's hypertension was caused by 
his service-connected diabetes mellitus is of record, the VA 
medical opinion did not address whether the veteran's 
hypertension was aggravated by his diabetes mellitus.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should attempt to 
locate the veteran's service medical 
records.  If necessary, it should request 
the veteran to provide a copy of any 
service medical records in his 
possession.  It should undertake all 
indicated development to obtain any 
missing service medical records and it 
should do so until further efforts to 
obtain any relevant service medical 
records would be futile.

2.  Then, the claims folder should be 
returned to the nurse practitioner who 
performed the June 2006 hypertension 
examination.  She should be requested to 
provide an opinion, with supporting 
rationale, as to whether there is a 50 
percent or better probability that the 
veteran's hypertension was permanently 
worsened by his service-connected 
diabetes mellitus.  If that examiner is 
no longer available, the required opinion 
should be obtained from another health 
care professional with appropriate 
expertise.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


